DETAILED ACTION
	This action is responsive to 07/17/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display apparatus that may be capable of compensating for differences in the rate or amount of deterioration between different display areas, in order to enhance a display quality of the display apparatus.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display apparatus comprising: 5a display panel comprising a gate line, a data line and a plurality of display areas; a gate driver configured to output a gate signal to the gate line; a data driver configured to output a data voltage to the data line; a time sensor configured to sense an operation time of the display panel; and a voltage controller configured to adjust a back gate voltage according to the 10operation time sensed by the time sensor and the display areas.” Similar limitations are also recited in claim 20. Claims 2-19 depend from and further limit claim 1, and are therefore equally allowable.
Representative prior art include the following:
Teraguchi (US Pub. 2019/0019458) teaches an organic EL display apparatus wherein voltage of a back gate of a driving transistor of the organic EL display is controlled in order to prevent horizontal stripes from occurring due to luminance difference between odd-numbered row/even-numbered row generated by characteristic difference of the driving transistor between the odd-numbered /the even-numbered row and coupling difference depending on a shape of pixel structure of the organic EL display.
Ebisuno et al. (US Pub. 2012/0169707) teaches an organic EL display device that provides back gate pulses to drive transistors for control of threshold voltage.
None of the references of record, alone or in combination, teaches or suggests the limitation underlined above with respect to independent claim 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627